EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Phoenix International Ventures, Inc. We hereby consent to the incorporation by reference in this registration statement on Post-Effective Amendmentof Form SB-2 of our report datedApril 27, 2007, relating to the financial statements of Phoenix International Ventures, Inc. as ofDecember 31, 2006 and the period from August 7, 2006 (inception) toDecember 31, 2006. /s/ Stark Winter Schenkein & Co., LLP Denver, Colorado August 29, 2007 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Phoenix Aerospace, Inc. We hereby consent to the incorporation by reference in this registration statement Post-Effective Amendmentto Form SB-2 of our report datedApril 30, 2007, relating to the financial statements of Phoenix Aerospace, Inc. as ofDecember 31, 2006 and the years ended December 31, 2006 and 2005. /s/ Stark Winter Schenkein & Co., LLP Denver, Colorado August 29, 2007
